PER CURIAM.
The complainants brought this suit as surviving heirs of W. A. Kinney, deceased, to establish an alleged trust in respect to an undivided one-eighth interest in a certain mine, called the “Skookum,” and its proceeds; the complainants claiming to be entitled to one-half of the interest held by Hanley in that mine and to one-half of the proceeds received by him therefrom. The suit was not brought until about 16 years after Kinney’s death and more than 6 years after Hanley acquired the interest in the Skookum claim. The case was submitted to the court below upon certain documentary evidence and the testimony of witnesses on behalf of the complainants and defendant taken in open court before the trial judge who found the proof insufficient in his opinion to justify a decree for the complainants. Counsel for the appellants concede that the case turns upon the credibility of conflicting testimony and the weight of the evidence. A careful consideration of the record satisfies us that we would not be justified in reversing the judgment of the court below, especially in view of the staleness of the demand. The judgment is affirmed.